 



Exhibit 10.33
MANAGEMENT EMPLOYMENT AGREEMENT
     This Agreement is entered into between Yosef Israel (“Manager”) and Alon
USA GP, Inc., a Delaware corporation (“Employer” or “Company”) who, in return
for the mutual promises set forth herein, and contingent upon Manager receiving
visa status allowing him to work in the United States, agree as follows:
     1. Position/Term. (a) The term of the Manager’s employment hereunder shall
commence upon his receipt of written confirmation of a visa allowing him to work
in the United States (“Commencement Date”) provided however, that Manager will
be credited with service with Company beginning upon September 1, 2000.
          (b) Throughout the term of this Agreement, Employer shall employ
Manager and Manager shall render services to Employer in the capacity and with
the title of General Manager of Economics & Commerce, or such other title as may
be established by Employer from time to time. Manager shall also serve on the
Boards of Directors of American Petrofina Pipeline Company, Fin-Tex Pipeline
Company, Alon USA Pipeline, Inc. and Alon USA Refining, Inc. Manager shall
devote his full time and best effort to the successful functioning of the
business of Employer and shall faithfully and industriously perform all duties
pertaining to his position, including such additional duties as may be assigned
from time to time, to the best of Manager’s ability, experience and talent.
Manager shall be subject at all times during the term hereof to the direction
and control of Employer in respect of the work to be done.
          (c) Manager’s employment hereunder shall be for an initial term
beginning on the Commencement Date and ending on December 31, 2003 (or when
Manager’s visa status no longer allows him to maintain employment in the United
States, whichever is earlier). Thereafter, if visa status permits, the term
shall renew automatically each year for a term of one year, unless either party
provides the other with written notice at least 30 days prior to the expiration
of the term.
     2. Compensation. (a) Manager’s salary (“Base Compensation”) shall be
$115,000.00 per year, payable bi-weekly (unless the payroll practice of the
Company changes to monthly or semi-monthly) in arrears and subject to change
only with the mutual written consent of Employer and Manager. It is the intent
of the Company to develop guidelines for annual merit increases for salaries of
all salaried employees/management, including Manager.
          (b) Manager shall be entitled to participate in the Alon USA Annual
Cash Bonus Plan containing the terms and conditions set forth in Exhibit A
attached hereto and incorporated herein which will be subject to modification
from time to time as set forth therein. Manager’s Target Bonus Amount under such
plan shall be fifty percent (50%) of base compensation.
     3. Fringe Benefits; Reimbursement of Expenses. Employer shall make
available, or cause to be made available to Manager, throughout the period of
his employment hereunder, such benefits, including any disability,
hospitalization, medical

 



--------------------------------------------------------------------------------



 



benefits, retiree health benefits, life insurance, pension plan or other
benefits or policy, as may be put into effect from time to time by Employer
generally for other Management members at the level of Management. The Company
expressly reserves the right to modify such benefits at any time, subject to the
provisions of paragraph 10(b) hereof.
     Manager will be reimbursed for all reasonable out-of-pocket business,
business entertainment and travel expenses paid by the Manager, in accordance
with and subject to applicable Company expense incurrence and reimbursement
policies
     4. Vacation. The number of vacation days to which Manager shall be entitled
each year shall be as follows — 15 days up to 10 years, 20 days after 10 years,
25 days after 20 years and 30 days after 30 years. Unless otherwise agreed,
vacation may not be carried over into a new calendar year. Vacation time shall
be taken only after providing reasonable notice to the person to whom the
Manager reports.
     5. Relocation. Company shall pay for Manager’s relocation expenses pursuant
to its Relocation Policy.
     6. Compliance With Employer Policies. Manager shall comply with and abide
by all employment policies and directives of Employer. Employer may, in its sole
discretion, change, modify or adopt new policies and directives affecting
Manager’s employment. In the event of any conflict between the terms of this
Agreement and Employer’s employment policies and directives, the terms of this
Agreement will be controlling.
     7. Restrictive Covenant. (a) In consideration of the confidential
information of Employer provided to Manager and the other benefits provided to
Manager pursuant to this Agreement, Manager agrees that during the term of
Manager’s employment with Employer and for a period of one year following any
termination of Manager’s employment, if the Manager terminates employment during
the first two years of Manager’s employment, or nine months, if the Manager
terminates employment after the first two years of employment and before the
completion of five years of employment (the “Non-Compete Period”), Manager will
not, without the prior written consent of Employer, directly or indirectly,
either as an individual or as an employee, officer, director, shareholder,
partner, sole proprietor, independent contractor, consultant or in any other
capacity conduct any business, or assist any person in conducting any business,
that is in competition with the business of Employer or its Affiliates (as
defined below).
          (b) In addition to any other covenants or agreements to which Manager
may be subject, during the Non-Compete Period, Manager will not, directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, sole proprietor, independent contractor, consultant or in
any other capacity whatsoever approach or solicit any customer or vendor of
Employer for the purpose of causing, directly or indirectly, any such customer
or vendor to cease doing business with Employer or its Affiliates.

2



--------------------------------------------------------------------------------



 



     For the purposes of this Agreement, the “business of Employer or its
Affiliates” means the business of refining petroleum distillates and the
wholesale distribution of such products in the Territory. The term “Affiliates”
means all subsidiaries of Employer and each person or entity that controls, is
controlled by, or is under common control with Employer. The “Territory” means
the states of Texas, New Mexico, Arizona, Arkansas, Louisiana and Oklahoma. It
is understood and agreed that the scope of each of the covenants contained in
this Section 6 is reasonable as to time, area, and persons and is necessary to
protect the legitimate business interest of Employer. It is further agreed that
such covenants will be regarded as divisible and will be operative as to time,
area and persons to the extent that they may be so operative. The terms of this
Section 6 shall not apply to the ownership by Manager of less than 5% of a class
of equity securities of an entity, which securities are publicly traded on the
New York Stock Exchange, the American Stock Exchange, or the National Market
System of the National Association of Securities Dealers Automated Quotation
System. The provisions of this Section 6 will survive any termination or
expiration of this Agreement.
     8. Confidentiality. (a) Manager recognizes that during the course of
employment, Manager will be exposed to information or ideas of a confidential or
proprietary nature which pertain to Employer’s business, financial, legal,
marketing, administrative, personnel, technical or other functions or which
constitute trade secrets (including, but not limited to, specifications,
designs, plans, drawings, software, data, prototypes, the identity of sources
and markets, marketing information and strategies; business and financial plans
and strategies, methods of doing business; data processing and management
information and technical systems, programs and practices; customers and users
and their needs, sales history; and financial strength), and such information of
third parties which has been provided to Employer in confidence (“Confidential
Information”). All such information is deemed “confidential” or “proprietary”
whether or not it is so marked, provided that it is maintained as confidential
by the Company. Information will not be considered to be Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section 7 will prohibit the use or disclosure by Manager of knowledge
that is in general use in the industry or general business knowledge.
          (b) Manager shall hold Confidential Information in confidence, use it
only in connection with the performance of duties on behalf of Employer, and
restrict its disclosure to those directors, employees or independent contractors
of Employer having a need to know.
          (c) Manager shall not disclose, copy or use Confidential Information
for the benefit of anyone other than Employer without Employer’s prior written
consent.
          (d) Manager shall, upon Employer’s request or Manager’s termination of
employment, return to Employer any and all written documents containing
Confidential Information in Manager’s possession, custody or control.
     9. Non-Interference with Employment Relationships. During Manager’s
employment with Employer, and for a period of one (1) year thereafter, Manager
shall not, without Employer’s prior written consent, directly or indirectly:
(a) induce or attempt to

3



--------------------------------------------------------------------------------



 



induce any employee to leave the Employer’s employ; or (b) interfere with or
disrupt the Employer’s relationship with any of its employees or independent
contractors.
     10. Copyright, Inventions, Patents. Employer shall have all right, title
and interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of or resulting
from Manager’s employment with Employer. Manager hereby assigns to Employer all
copyright ownership and rights to any work developed by Manager and reduced to
practice for or on behalf of Employer or which relate to Employer’s business
during the course of the employment relationship. At Employer’s expense, Manager
shall do all other things including, but not limited to, the giving of evidence
in suits and proceedings, and the furnishing and/or assigning of all
documentation and other materials relative to Employer’s intellectual property
rights, necessary or appropriate for Employer to obtain, maintain, and assert
its rights in such work.
     11. Termination of Employment. (a) Employer may terminate Manager’s
employment hereunder at any time for Cause. For purposes hereof, Cause shall
mean: (i) conviction of a felony or a misdemeanor where imprisonment is imposed
for more than 30 days; (ii) commission of any act of theft, fraud, dishonesty,
or falsification of any employment or Employer records; (iii) improper
disclosure of Confidential Information; (iv) any intentional action by the
Manager having a material detrimental effect on the Company’s reputation or
business; (v) any material breach of this Agreement, which breach is not cured
within ten (10) business days following receipt by Manager of written notice of
such breach; (vi) unlawful appropriation of a corporate opportunity;
(vii) intentional misconduct in connection with the performance of any of
Manager’s duties, including, without limitation, misappropriation of funds or
property of the Company, securing or attempting to secure to the detriment of
the Company any profit in connection with any transaction entered into on behalf
of the Company, any material misrepresentation to the Company, or any knowing
violation of law or regulations to which the Company is subject; or (viii) loss
of immigration status allowing Manager to work in the United States. Upon
termination of Manager’s employment with the Company for Cause, the Company
shall be under no further obligation to Manager, except to pay all earned but
unpaid Base Compensation and all accrued benefits and vacation to the date of
termination (and to the extent required by law).
          (b) Employer may terminate Manager’s employment hereunder without
Cause, or Manager may terminate his employment hereunder for Good Reason, upon
not less than thirty (30) days prior written notice. In the event of any such
termination, Manager shall be entitled to receive his Base Compensation through
the termination date and any annual bonus entitlement, prorated for the number
of months of employment for the fiscal year in question, all accrued benefits
and vacation to the date of termination (and to the extent required by law),
plus, during the first two years of Manager’s employment hereunder, an
additional amount of severance payment equal to one year’s Base Compensation as
in effect immediately before any notice of termination, and, after the first two
years of Manager’s employment hereunder, an additional amount of severance
payment equal to nine months’ Base Compensation as in effect immediately before
any notice of termination. “Good Reason” means (i) without the Manager’s prior
written consent, the Employer reduces Manager’s Base Compensation or the
percentage of Manager’s Base Compensation established as Manager’s maximum
target bonus percentage for purposes of Employer’s

4



--------------------------------------------------------------------------------



 



annual cash bonus plan, or fails to continue in effect a defined benefit pension
plan; (ii) any material breach of this Agreement, which breach is not cured
within ten (10) business days following receipt by Employer of written notice of
such breach; (iii) Employer requires Manager to be based at an office or
location that is more than thirty-five (35) miles from the location at which
Manager was based as of the Commencement Date, other than in connection with
reasonable travel requirements of Employer’s business; (iv) the delivery by
Employer of notice pursuant to Section 1(c) of this Agreement that it does not
wish this Agreement to automatically renew for any subsequent year; or
(v) Manager’s removal from the Boards of Directors set forth in Section 1(b).
          (c) Manager may terminate the employment relationship hereunder with
not less than thirty (30) days prior written notice. Upon any such termination
of Manager’s employment, other than for Good Reason, the Company shall be under
no further obligation to Manager, except to pay all earned but unpaid Base
Compensation and all accrued benefits and vacation to the date of termination
(and to the extent required by law).
          (d) The provisions of Sections 6, 7, 8 and 9 of this Agreement will
continue in effect notwithstanding any termination of Manager’s employment.
     12. Mediation and Arbitration. (a) Employer and Manager hereby state their
mutual desire for any dispute concerning a legally cognizable claim arising out
of this Agreement or in connection with the employment of Manager by Employer,
including, but not limited to, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, workers’ compensation retaliation,
defamation, tortious infliction of emotional distress, unfair competition, and
conversion (“Legal Dispute”), to be resolved amicably, if possible, and without
the need for litigation.
          (b) Based on this mutual desire, in the event a Legal Dispute arises,
the parties shall utilize the following protocol:
              (i) The parties shall first submit the Legal Dispute to mediation
under the auspices of the American Arbitration Association (“AAA”) and pursuant
to the mediation rules and procedures promulgated by the AAA.
              (ii) In the event mediation is unsuccessful in fully resolving the
Legal Dispute, binding arbitration shall be the method of final resolution of
the Legal Dispute. The parties expressly waive their rights to bring action
against one another in a court of law, except as expressly provided in
subsection (d). The parties hereto acknowledge that failure to comply with this
provision shall entitle the non-breaching party not only to damages, but also to
injunctive relief to enjoin the actions of the breaching party. Any Legal
Dispute submitted to Arbitration shall be under the auspices of the AAA and
pursuant to the “National Rules for the Resolution of Employment Disputes,” or
any similar identified rules promulgated at such time the Legal Dispute is
submitted for resolution. All mediation and arbitration hearings shall take
place in Dallas, Texas.
          (c) Notice of submission of any Legal Dispute to mediation shall be
provided no later than three hundred sixty-five (365) calendar days following
the date the

5



--------------------------------------------------------------------------------



 



submitting party became aware of the conduct constituting the alleged claims.
Failure to do so shall result in the irrevocable waiver of the claim made in the
Legal Dispute.
          (d) Notwithstanding that mediation and arbitration are established as
the exclusive procedures for resolution of any Legal Dispute, (i) either party
may apply to an appropriate judicial or administrative forum for injunctive
relief and (ii) claims by Employer arising in connection with paragraphs 6, 7, 8
or 9 may be brought in any court of competent jurisdiction.
          (e) Each party acknowledges that a remedy at law for any breach or
attempted breach of paragraphs 6, 7, 8 or 9 of this Agreement will be
inadequate, agrees that Employer will be entitled to specific performance and
injunctive and other equitable relief in case of any breach or attempted breach,
and agrees not to use as a defense that any party has an adequate remedy at law.
This Agreement shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection herewith. Such remedy shall
not be exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. Except as provided in
subsection (c) no delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.
     13. Assignment. This Agreement shall not be assignable by either party
except that upon any sale or transfer of all or substantially all of its
business by Employer, Employer may assign this Agreement to its successor; any
failure to make such an assignment will be considered to constitute the
termination of Manager’s employment without cause effective upon the closing of
the referenced transaction.
     14. No Inducement, Agreement Voluntary. Manager represents that (a) he has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Employer or its agents not contained herein, (b) he has
entered into this Agreement voluntarily, after having the opportunity to consult
with representatives of his own choosing and that (c) his agreement is freely
given.
     15. Interpretation. Any paragraph, phrase or other provision of this
Agreement that is determined by a court, arbitrator or arbitration panel of
competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions.
     16. Prior Agreements Superseded; Amendments. This Agreement revokes and
supersedes all prior agreements, written and oral, and represents the entire
agreement between the parties in relation to the employment of the Manager by
the Company after the Commencement Date and shall not be subject to modification
or amendment by any oral representation, or any written statement by either
party, except for a dated writing signed by the Manager and the Employer.

6



--------------------------------------------------------------------------------



 



     17. Notices. All notices, demands and requests of any kind to be delivered
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered or if sent by nationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:

  (a)   if to the Company, to:
Alon USA GP, Inc.
6000 Legacy Drive
Plano, TX 75024
Telecopy number: (972) 801-2562


  (b)   if to Manager, to the address of Manager set forth on the signature page
hereto;

or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 16. Any such notice or communication shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of nationally-recognized overnight courier, on the next
business day after the date sent; and (iii) if by registered or certified mail,
on the third business day following the date postmarked.
     18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of law.

         
MANAGER:
   
EMPLOYER:
 
       
YOSEF ISRAEL
   
ALON USA GP, INC.
 
       
/s/ Yosef Israel
 
      By: /s/ Jeff Morris
 
 
      Name: Jeff Morris
 
 
    Title: CEO
 
       
Address for notices:
       
7601 Churchill Way #428
 
       
Dallas, TX 75251
 
       

7